Citation Nr: 0332740	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from January 8, 1996, and 50 percent disabling from March 
3, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972.

The RO has characterized the issue on appeal as entitlement 
to an earlier effective date for an increased rating for 
PTSD.  However, the record shows that the veteran's notice of 
disagreement was received within one year of the date of 
mailing of the notification of an April 1999 RO decision that 
granted service connection for PTSD an assigned a 30 percent 
evaluation therefor, effective from January 8, 1996.  See 
38 C.F.R. § 20.302(a) (2003).  Accordingly, and because the 
RO later increased the veteran's rating for PTSD to 50 
percent effective from March 3, 2000, the issue on appeal is 
more properly characterized as set forth above, on the title 
page of this decision. 


FINDING OF FACT

The veteran has been demonstrably unable to obtain or retain 
employment as a result of PTSD since January 8, 1996.


CONCLUSION OF LAW

The criteria for a 100 percent initial rating for PTSD, from 
January 8, 1996, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1 4.3 (2003); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a total (100) 
percent initial evaluation for PTSD.  He maintains that he is 
unable to work as a result of the disorder.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. part 4, Diagnostic Code 9411.  Amendments to 
those criteria became effective on November 7, 1996.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996).  Because the criteria changed while the 
veteran's claim was pending, he is entitled to have his claim 
evaluated under the more favorable of the old and new 
criteria.  VAOPGCPREC 3-2000, 65 Fed. Reg. 34,531 (May 30, 
2000).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 30 percent rating was warranted if the 
disorder was manifested by a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and if psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted if 
the disorder was manifested by a considerable impairment in 
the ability to establish or maintain effective relationships 
with people and if psychoneurotic symptoms resulted in such 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the disorder was manifested 
by a severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
if psychoneurotic symptoms were of such severity and 
persistence as to produce severe impairment in the ability to 
obtain or retain employment.  If the symptomatology so 
adversely affected the attitudes of all contacts except the 
most intimate so as to result in the veteran's virtual 
isolation in the community, or if the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total rating was 
warranted.  A total rating was also warranted if the veteran 
was demonstrably unable to obtain or retain employment as a 
result of psychoneurotic symptoms.  Id.  See also Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the evidence supports the 
assignment of a total (100) percent rating for the veteran's 
PTSD under the old criteria.  When the veteran was most 
recently examined for VA purposes in June 2002, the examiner 
opined that, as an aggregate result of the veteran's PTSD and 
non-service-connected cardiac difficulties, "it is unlikely 
that he can sustain employment."  Further, although the 
examiner stated that he could not "clearly define" the 
veteran as unemployable based on PTSD alone, he concluded 
that "it is not possible to separate the actual effects of 
[PTSD] from the effects of his cardiac difficulties."  Given 
the latter conclusion-that it is not medically possible to 
separate the effects of the service- and nonservice-connected 
conditions-the veteran's inability to obtain or retain 
employment must be attributed to PTSD.  38 C.F.R. § 4.3 
(2003).  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of service- 
and nonservice-connected conditions, the doctrine of 
reasonable doubt dictates that the veteran's debility be 
attributed to the service-connected disability).  
Consequently, the Board finds the criteria for a 100 percent 
rating under the old criteria have been satisfied.

The Board further finds that the 100 percent rating is 
warranted from January 8, 1996.  The piece of evidence 
generated most contemporaneous to that time-a June 1996 VA 
examination report-does not expressly indicate whether the 
veteran was then deemed to be employable.  However, the 
veteran reported at the time of the examination that he was 
unemployed and that he had lost every job he had ever had due 
to "personality problems" related to feelings of anger and 
frustration.  Moreover, on objective evaluation, the examiner 
noted that the veteran was "[p]reoccupied with combat 
nightmares, flashbacks, avoidant behavior, distressing 
recollections, anger and rage reactions, descriptions of 
dangerous acting out behavior such as kidnapping his wife, 
[and] incarceration until the past year for the latter 
crime."  It was also noted that he had feelings of a 
foreshortened future, marked hyperalertness, sleep 
disturbances, and a "[m]arked focus on anger, resentment, 
[and] feelings of bitterness."  The sole diagnosis was PTSD.  
Subsequent reports of examination and treatment, dated from 
1999 to 2000, show continued unemployment, together with 
problems of anxiety, anger, depression, nightmares, insomnia, 
and decreased concentration, and when he was examined for VA 
purposes in March 2000, he was given a Global Assessment of 
Functioning (GAF) score of 50, which is indicative of 
"serious" impairment due to psychological limitations.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  Under the 
circumstances, given the finding of current unemployability 
due to PTSD, and in light of the evidence demonstrating a 
history of similar symptomatology since 1996, it is the 
Board's conclusion that the veteran may well have been unable 
to obtain or retain employment as a result of PTSD since 
1996.  The evidence, at a minimum, gives rise to a reasonable 
doubt on the question.  38 C.F.R. § 4.3 (2003).  A 100 
percent rating from January 8, 1996, is therefore granted.

Because the Board is granting the maximum benefit available 
on this appeal, there is no need to examine the matter of the 
rating that the veteran would be entitled to under the 
"new" criteria.  VAOPGCPREC 3-2000, 65 Fed. Reg. 34,531 
(May 30, 2000).  Nor is there any need to engage in any 
analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), have been 
satisfied.  Those matters are moot.




ORDER

A 100 percent initial rating for PTSD is granted from January 
8, 1996, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



